Citation Nr: 1816785	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity. 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to October 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  

Additionally, TDIU is an element of the Veteran's increased rating claim because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is included in the present appeal, as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2017 Board hearing, the Veteran stated that both his low back condition and his bilateral radiculopathy of the lower extremities had gotten progressively worse since his last examination, noting that he experiences episodes where he experiences pain in the hips and numbness in the lower extremities as well as sharply decreased range of motion in his spine.  Because the Veteran has indicated that his low back condition and his radiculopathy have worsened since his May 2015 contract examination, remand for a new VA examination is therefore required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Additionally, the Board notes that during the May 2015 contract examination, the examiner indicated that the Veteran reported flare ups of his low back condition, which caused him to sometimes be unable to get out of bed for days.  However, the examination report shows that no attempt at estimation of the additional functional loss was made, nor was there a rationale given for this lack of estimation.  Thus, the Board finds that the May 2015 examination is inadequate, and a remand is necessary in order to afford the Veteran a new VA examination that adequately addresses the current severity of his low back condition and the related radiculopathy of his lower extremities.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

As noted above, the Board has taken jurisdiction over a claim of entitlement to TDIU; in his April 2017 Board hearing, the Veteran indicated that because of his service connected disabilities, he was no longer able to work as a professional pilot, that he asked for vocational rehabilitation but was declined because he already had a graduate level degree, and that he ultimately decided to start his own business and is currently self-employed.  Although the Veteran characterized his self-employment as substantially gainful employment, he nonetheless appears to argue that his employment options are limited by his service-connected disabilities.  When viewed in the light most favorable to the Veteran, the Board construes this contention as a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran has not completed a VA Form 21-8940, nor has he provided his full employment history, which is necessary for VA to properly adjudicate a TDIU claim.  Thus, on remand, the AOJ should confirm with the Veteran that he wishes to pursue a claim for a TDIU.  If so, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran.

The Veteran also stated in his April 2017 Board hearing that he has been receiving treatment for his back condition from a private chiropractor about once a month.  Those treatment records do not appear to have been associated with the claims file.  Consequently, on remand, any outstanding private or VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for TDIU, VA Form 21-8940, if he wishes to pursue such a claim. 

2.  Ask the Veteran to identify any private treatment that he may have had for his back condition, which is not already of record, including chiropractic treatment.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The spine should be tested for pain in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

If the Veteran had flare-ups, the examiner should, based on the Veteran's lay statements and the other evidence of record, provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Please note that the inability to observe the Veteran during a flare-up is not, standing alone, a sufficient reason to decline to provide the requested estimate.

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




